Per Curiam,
The plaintiff brought an action against the defendant corporation and after trial before a jury obtained judgment on March 15, 1909, against the company. No appeal was taken by the company. But on September 15, 1909, a prsecipe for appeal on behalf of George H. Calvert, receiver, was filed with our prothonotary and a writ issued to bring up the record. No bail was given. The receiver had not intervened and at the time of the appeal, as well as at the present time, there was nothing in the record to show that the company was insolvent or had been dissolved or that a receiver had been appointed. But it is substantially alleged in answer to the motion to quash, that on February 6, 1909, the company was dissolved and the receiver appointed. No order of court, however, permitting him to intervene was made or asked for. It is to be observed that this is not a case of a judgment obtained before the dissolution of the corporation and the appointment of the receiver, and no circumstances are alleged in explanation of the omission of the receiver to intervene before the case was tried or to apply for permission to do so before the time for *481appeal expired. Whether or not upon a distribution of the assets of the corporation the receiver or other persons entitled to participate in the distribution may question the conclusiveness of the plaintiff’s judgment as evidence of the amount of his claim, is a question which does not arise here.» Under all the circumstances we all are of opinion that the motion to quash should prevail. See Beach on Receivers, sec. 708; High on Receivers, sec. 258.
The appeal is quashed.